Citation Nr: 1734506	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  12-19 205	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for residuals of photorefractive keratectomy (PRK) to include presbyopia, mild dry eyes, and mild superficial punctate keratitis (also claimed as night vision).



REPRESENTATION

Appellant represented by:	Michael A. Leonard


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the U.S. Air Force from May 1986 to March 2010.

This matter comes before the Board of Veteran's Appeals (Board) from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board notes that the Veteran was granted service connection for residuals of PRK, including mild dry eyes, and mild superficial punctate keratitis (claimed also as night vision) in a March 2017 Decision Review Officer (DRO) Decision.  The condition was assigned an evaluation of 10 percent disabling effective April 1, 2010.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from May 1986 to March 2010.

2.  On June 23, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant  have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
B. MULLINS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


